Exhibit 10.1

      (ORACLE LOGO) [c84957c8495701.gif]   ORDERING DOCUMENT

Customer name: Mercado Libre S.A.
Customer location: Tronador 4890 Floor 6 — City of Buenos Aires
ORACLE AGREEMENT INFORMATION

     
Agreement:
  Oracle License and Services Agreement
Agreement name:
  Oracle License and Services Agreement v 111907

This ordering document incorporates by reference the terms of the agreement
specified above (the “agreement”).
A. PROGRAMS AND SERVICES
Mercado Libre S.A. has ordered the program licenses and 12 months of technical
support services as described below, along with a summary of the net fees due
under this ordering document. These fees do not include any applicable shipping
charges or taxes.
The programs designated below with an asterisk (“*”) are for use in an unlimited
number of Processors for a 3-year term, subject to the requirements and all
other terms and conditions of this ordering document (each such program being
referred to as an “Unlimited Deployment Program”, and collectively as the
“Unlimited Deployment Programs” ).
All fees included in this ordering document are denominated in Argentine Pesos.

         
Product Description / License Type
  Quantity
* Oracle Database Enterprise Edition — Processor Perpetual
  Unlimited
* Real Application Clusters — Processor Perpetual
  Unlimited
* Partitioning — Processor Perpetual
  Unlimited

 

 



--------------------------------------------------------------------------------



 



          The following are the standard fees for Unlimited Deployment Programs
and       Technical Support Services (Software Update License and Support)      
(hereinafter referred to as the Services) included in this Ordering      
Document.   Net Fees  
• Unlimited Deployment Programs Fees
  $ 3,396,461  
• One year of Technical Support services for Unlimited Deployment Programs
  $ 747,221  
• The 12-month renewal of the Technical Support service of the converted and
replaced licenses described in Annex A
  $ 614,296  
• Retroactive Fee for Product Update and Technical Support Service (Back
Support)
  $ 45,441  
Total Fees
  $ 4,803,419  

B. GENERAL TERMS

1.  
Customer Definition
     
Notwithstanding anything to the contrary in the agreement, for the purposes of
this ordering document only, “you” and “your” shall mean the corporation listed
on the first page of this ordering document and its main company, MercadoLibre,
Inc., and the majority-owned subsidiaries (direct or indirect) of said main
company as described in Annex C. They may be included in the Unlimited
Deployment Rights and Services under this Ordering Document, if said main
company and its respective majority-owned subsidiaries (direct or indirect) as
listed in Annex C agree in writing to be subject to the terms of this ordering
document and to the respective license agreement. In the event that any of the
companies listed in Annex C changes its name, such company, under its new name,
shall have the same rights and obligations in accordance with this ordering
document and the respective license agreement. For such purpose, you shall give
notice to Oracle by reliable means of the change of name within 15 days from the
date on which the change took place.
     
You can only use the programs with respect to your electronic commercial
platform in Latin America, on which activities related to your business can be
made, including but not limited to: register, offer, publish, buy, sell, make
and answer questions, comments, leave feedback, take part in forums, discussions
boards, make and receive payment; MercadoLibre marketplace enables people to
conduct and manage sales and purchases in different ways, make items and job
advertisements, search for products, browse; use the payment solution that you
offer; manage your Affiliate system; advertise; do the activities and use the
services offered through MercadoClics, MercadoShops, eShops, ListaPop,
MercadoAlerta, use the mobile communication systems, stream, upload, download,
use the shipping and handling methods, use general contents provided by third
parties and any other function and/or services developed and to be developed
with respect to the platform and the payment solutions. The platform also
includes any present or future technological action related to scalability,
availability and performance of your platform and any other of the
before-mentioned services and functions; present and future environments for
development and test related to its products, the backoffice applications of the
consolidated enterprise management system (ERP) and customer service for
processing the information of your business, as well as the data bases for the
analysis of the information by using the data originated in the platform and/or
payment solutions and any other of the before-mentioned services and functions.
This platform is Yours and only the members of the group which are mentioned in
Annex C are allowed to control it.

2.  
Commencement Date
     
All program licenses and the period of performance for all services are
effective after shipment of tangible media or after the effective date of this
ordering document, which is specified at the end of this Ordering Document, if
shipment of tangible media is not required.

3.  
Territory
     
The Unlimited Deployment Program licenses and the Technical Support Services
described in section A are for worldwide use.

 

 



--------------------------------------------------------------------------------



 



4.  
Fees, Invoicing, and Payment Obligation

  a.  
All fees due under this ordering document shall be non-cancellable and the sums
paid nonrefundable, except as provided in the agreement.

  b.  
Unlimited Deployment Program license and services fees shall be invoiced as of
the effective date of the hereby Ordering Document. Unlimited Deployment Program
license fees shall be invoiced once, and payment will be made at the moment the
invoice is delivered at the address of Mercado Libre S.A., which is first stated
in this ordering document. Service fees shall be invoiced in advance of the
service performance; specifically: i) the fees pertaining to the first
twelve-month period for the Services detailed in the preceding section A shall
be invoiced once and in advance, and payment will be made at the moment the
invoice is delivered at the aforementioned address; and ii) the fees pertaining
to the first and second annual renewal for the technical support shall be issued
each in advance and on a six-month basis, and payment will be made within 30
consecutive days following the issuance date of each invoice; Oracle undertakes
to deliver the invoice within 2 business days following the issuance date at the
aforementioned address. The total annual technical support fee due under this
ordering document and specified in section A above includes the existing annual
technical support fees for the Converted and Replaced Licenses (as defined in
section E.1 below) as well as the increased technical support frees due for the
program licenses specified in section A, including the licenses of the Unlimited
Deployment Programs.
       
Detailed below are the values that correspond to the renewal of the Services
(technical support service) for the Unlimited Deployment Programs that will take
place after 12 (twelve) months from the effective date (the first renewal) and
after 24 (twenty-four) months from that same date (the second renewal). Once you
have executed these technical support renewals, they will be invoiced in advance
and on a six-month basis, and payment will be made within 30 consecutive days
following the invoice issuance date; Oracle undertakes to deliver the invoice
within 2 business days following the issuance date.

          Period   Total  
First Renewal
    1,316,517  
Second Renewal
    1,316,517  

The fee for the renewal of the Technical Support Service for the Unlimited
Deployment Programs that will take place after 36 (thirty-six) months from the
effective date (the Third Renewal) will not be higher than 12% (twelve percent)
above the fees in Argentine Pesos that you paid for the Second Renewal.

  c.  
In addition to the fees listed in section A, Oracle will invoice you for any
applicable shipping charges or applicable taxes.

  d.  
Retroactive Fee for Product Update and Technical Support Service: This fee is
included in the above section A and amounts to ARS 45,441 (forty-five thousand
four hundred and forty-one).

  e.  
You agree and acknowledge that you have not relied on the future availability of
any program or updates of an existing program to execute the hereby ordering
document. However, (a) if you order technical support for programs licensed
under this ordering document, the preceding sentence does not relieve Oracle of
its obligation to provide such technical support under this ordering document,
if-and-when available, in accordance with Oracle’ s then current technical
support policies; and (b) the preceding sentence does not change the rights
granted to you for any program licensed under this ordering document, pursuant
to the terms of this ordering document and the agreement.

5.  
Delivery and Installation

  a.  
Oracle has made available to you the Unlimited Deployment Programs listed in
section A for electronic download at the electronic delivery web site located at
the following Internet URL: http://edelivery.oracle.com/. Through the Internet
URL, you can access and electronically download to your location the current
production release as of the effective date detailed below of the software and
related program documentation for each program listed in section A. Provided
that you have always had technical support for the programs listed in section A,
you will be able to keep downloading the programs listed in section A and the
related documentation. Notwithstanding the before mentioned, it is expressly
stated that you are not obliged neither to maintain nor to renew the technical
support service for those programs once the Unlimited Deployment Period has
expired (as defined in section C.1.a of the hereby Ordering Document).
       
Please be advised that not all programs are available on all hardware/operating
system combinations. For current program availability please check the
aforementioned electronic delivery web site. You acknowledge that Oracle is
under no further delivery obligation under this ordering document, electronic or
otherwise.

  b.  
You shall be responsible for the installation of the software.

 

 



--------------------------------------------------------------------------------



 



6.  
Total Support Stream
     
For the purposes of this ordering document, “Total Support Stream” shall mean:
(i) the existing technical support for the Converted and Replaced Licenses (as
defined in section E.1 below); (ii) the technical support for the Program
licenses as specified in section A, including the Unlimited Deployment Programs
(as defined in section C.1.a below); (iii) technical support for all Oracle
programs licensed to your merged or acquired entities (as defined in section C.2
below); (iv) technical support for any program licenses purchased under section
D.1 (Price Hold); and (v) technical support for any Omitted Licenses as
specified in section E.1.b.

7.  
Source Code
     
Oracle may deliver source codes as part of its standard delivery for particular
programs; all source codes delivered by Oracle shall be subject to the terms of
the agreement, the ordering document, and all program documentation.

8.  
Segmentation
     
The program licenses delivered with this ordering document are offered
separately from any other services proposal. The services purchased from Oracle
were quoted separately from any license to use programs, and you may acquire
both licenses to use programs and services from Oracle separately.

9.  
Order of Precedence
     
In the event of any inconsistencies between the agreement and this ordering
document, this ordering document shall prevail.

C. UNLIMITED DEPLOYMENT

1.  
Unlimited Deployment Right

  a.  
General. In consideration of the payment to Oracle of the price of the license
to use the Unlimited Deployment Programs and the technical support fees
specified in section A, and for Three (3) years from the effective date of this
ordering document (or such shorter period as may be set forth below in sections
C.1.c or C.3) (the “Unlimited Deployment Period”), you will be entitled to use
the Unlimited Deployment Programs on an unlimited number of Processors (the
“Unlimited Deployment Right”), provided that (i) your use of the Unlimited
Deployment Programs shall be in compliance with the terms of the agreement and
this ordering document, and (ii) you continuously maintain the Total Support
Stream during the Unlimited Deployment Period.
       
Following 36 (thirty-six) months from the effective date of this ordering
document (or earlier, as set forth below in sections C.1.c or C.3), the
Unlimited Deployment Period and the Unlimited Deployment Right shall be
terminated, and within 30 consecutive days upon lapse of the Unlimited
Deployment Period (or earlier, as set forth in sections C.1.c or C.3) (the
“Certification Date”), you and Oracle shall follow the certification process set
out in section C.1.b below.
    b.  
Certification Process. On the Certification Date (or the Non-Compliance
Certification Date, as defined below, if applicable), you shall furnish Oracle
with a certificate signed by a duly-authorized agent indicating the quantity of
Processors on which the Unlimited Deployment Programs are installed and run by
you as of the date on which the Unlimited Deployment Period expires or is deemed
to be terminated, as the case may be (such certified quantity shall be referred
to as the “Certified Deployment”). On the date the Unlimited Deployment Period
expires or is deemed to be terminated, as applicable, the quantity of perpetual
royalty-free Processor licenses for the programs designated with an asterisk
(“*”) in section A above which you will be entitled to use shall be fixed and
limited as set forth in the Certified Deployment. Such programs shall be used in
accordance with the terms of the Agreement.

 

 



--------------------------------------------------------------------------------



 



  c.  
Breach of Unlimited Deployment Terms. In the event you fail to meet any of the
conditions specified in section C.1.a above (the “Non-Compliance Date”), Oracle
shall give written notice to you requiring you to cure the breach specified in
such notice within 15 consecutive days from receipt thereof. Should such term
expire without the breach being cured, the Unlimited Deployment Period and the
Unlimited Deployment Right shall be immediately terminated, the Certification
Date shall be accelerated to 15 consecutive days after the Non-Compliance Date
(the “Non-Compliance Certification Date”), and you and Oracle shall follow the
certification process set out in section C.1.b above. You shall not be entitled
to any credit or refund as a result of the termination of the Unlimited
Deployment Period. If your non-compliance is due to a failure to maintain the
Total Support Stream during the Unlimited Deployment Period, following the
Non-Compliance Date your program licenses and all desupported licenses shall be
subject to Oracle’s technical support pricing and policies in effect on the
Non-Compliance Date.
    d.  
Expiration or Termination of the Unlimited Deployment Period. Following the
expiration or termination of the Unlimited Deployment Period, your use of the
Unlimited Deployment Programs licensed and certified pursuant to the
certification process set forth in section C.1.b must continue to be in
accordance with the agreement and this ordering document.
       
Following the expiration or termination of the Unlimited Deployment Period, and
regardless of the quantity of Unlimited Deployment Program licenses in your
Certified Deployment, your annual technical support fee for the programs
licensed under this ordering document shall be based on the annual technical
support fee you paid for such program licenses on the support renewal date
immediately before the expiration or termination of the Unlimited Deployment
Period. Such annual fee shall in no event be lower than the latter fee and shall
be denominated in Argentine Pesos.
       
If at any time after the expiration or termination of the Unlimited Deployment
Period your use of the programs licensed and certified in line with the
certification process set forth in section C.1.b extends beyond the scope of the
Certified Deployment, you shall acquire additional licenses and technical
support for such program(s) as a result of such excess use at the prices
specified in section D below.
       
If at any time after the expiration or termination of the Unlimited Deployment
Period, the quantity of Unlimited Deployment Program licenses you use is lower
than the quantity of licenses certified in line with the certification process
set forth in section C.1.b, you shall not be entitled to any refund or credit in
connection with any license and/or technical support fees paid under this
ordering document.

  e.  
Assignment Restrictions. Notwithstanding any provision to the contrary in the
agreement, during the Unlimited Deployment Period you shall not assign the
licenses of the Unlimited Deployment Program acquired under this ordering
document, nor give or transfer any interest in them to another individual or
entity.

2.  
Acquisition or Merger
     
If during the Unlimited Deployment Period you acquire or merge into another
entity or create a new company and become the majority owner of the resulting
entity (each such acquired entity shall individually be referred to as an
“Majority Acquired Entity”), within 60 days of such merger or acquisition, you
must provide Oracle with a written certificate signed by an agent of your
company certifying (i) the number of employees of such Majority Acquired Entity,
and (ii) the number of employees who must be incorporated into your global
employee population as a result of the merger or acquisition (the number of
employees to be incorporated to your global employee population shall be
referred to as the “Total Incorporated Employees”). Upon certification of the
Total Incorporated Employees, the following terms and conditions shall apply:
     
During the Unlimited Deployment Period, Oracle’s may request, not more than once
a year, that you provide a list of all of your Majority Acquired Entities based
on the information submitted to the Security & Exchange Commission or the
pertinent stock exchange authority and the relevant information regarding each
of them in order to establish your compliance with section C.2, provided,
however, that this shall not release you from any of your obligations under
section C.2. Oracle undertakes to keep the information confidential pursuant to
the terms of the agreement.
     
For the purposes of this ordering document, “majority ownership” shall mean
ownership of more than 50% percent of the voting stock and/or control of another
entity, whereas “minority ownership” shall mean ownership of 50% percent or less
of the voting stock of an entity.

 

 



--------------------------------------------------------------------------------



 



  a.  
Majority Acquired Entities Included in the Unlimited Deployment Right. Upon
certification of an Majority Acquired Entity’s Total Incorporated Employees, an
Majority Acquired Entity shall be included in your Unlimited Deployment Right
for the remainder of the Unemployment Deployment Period, subject to the terms
and conditions of this ordering document and the agreement, provided that
(i) such Majority Acquired Entity is not an Oracle competitor; (ii) you have
continuously maintained the Total Support Stream during the Unlimited Deployment
Period; (iii) the number of the Total Incorporated Employees for any Majority
Acquired Entity is equal to or lower than 180 (the “Maximum Intermediate
Memory”), which represents 15% of your current employee population of 1200 on
the effective date of this ordering document as agreed between you and Oracle;
and (iv) the number of Total Incorporated Employees for all Majority Acquired
Entities during the Unlimited Deployment Period is equal to or lower than 180
(the “Total Intermediate Memory”), without any additional payment being due on
account of license and/or technical support fees. Each Majority Acquired Entity
that may be included in the Unlimited Deployment Right under the terms of this
section shall be individually referred to as a “Qualifying Entity”.

  b.  
Technical Support for Majority Acquired Entities. Prior to an Majority Acquired
Entity’s (including Qualifying and Exceeding Entities) inclusion in your
Unlimited Deployment Right, pursuant to the terms of this ordering document, you
or any of the Majority Acquired Entities shall continuously maintain technical
support for each current licenses of the Unlimited Deployment Programs of those
Majority Acquired Entities during the Unlimited Deployment Period, including any
prior version and/or edition of such programs; and all technical support fees
associated with such existing licenses shall be considered part of the Total
Support Stream. Should technical support for any of those existing licenses
expire, replacement and/or support expiration fees shall apply.

  c.  
Exceeding Entities. Should the Total Incorporated Employees of any Majority
Acquired Entity be greater than the Maximum Intermediate Memory and/or the Total
Intermediate Memory, or in the event you acquire or become merged with an
Majority Acquired Entity after the Total Intermediate Memory has been exceeded
and provided you have continuously maintained the Total Support Stream during
the Unlimited Deployment Period, such Majority Acquired Entity (hereinafter, an
“Exceeding Entity”) may be included within the scope of your Unlimited
Deployment Right upon payment to Oracle of an additional fee on account of
license and Technical Support, provided that the parties agree to negotiate in
good faith to determine the amount of such fee.
       
Should the parties fail to agree on the amount of such fee within a term of
30 days from the date on which notice is given of the acquisition or merger with
the relevant Exceeding Entity, the Certification Date shall be adjusted to match
the date of expiration of such thirty-day period (the “Accelerated Certification
Date”). The Unlimited Deployment Period and the Unlimited Deployment Right shall
immediately terminate upon expiration of such term and you and Oracle shall
follow the certification process set forth in section C.1.b above. The quantity
of licenses for the programs designated with an asterisk (“*”) in section A
above shall be fixed and limited on the Accelerated Certification Date as set
forth in this section C.1.b.
       
You shall not be entitled to any credit or refund for such expiration of the
Unlimited Deployment Period. Any Oracle program which the Exceeding Entity may
have to use shall be authorized separately. The parties agree to negotiate in
good faith to determine the amount of the fees to be charged for those licenses.

  d.  
Acquired Entity’s Separate Existence.
       
In the event (i) an Majority Acquired Entity continues to be a legal entity
separate from you, (ii) the employee population of the Majority Acquired Entity
does not become merged with your general employee population, merger being
understood as addition to payroll, (iii) computing systems (hardware and
software) of the Majority Acquired Entity remain separate from your computing
systems (hardware and software), and (iv) the employees of the Majority Acquired
Entity are not legally or factually able to access or use the Unlimited
Deployment Programs, you may opt not to include such entity (a “Separate
Acquired Entity”) in your Unlimited Deployment Right. Should you decide not to
include such Separate Acquired Entities in the Unlimited Deployment Right, the
Total Employees Added of such Separate Acquired Entities shall not be counted as
part of the Total Intermediate Memory. The Separate Acquired Entities shall not
use the Unlimited Deployment Programs but may acquire licenses to use any of the
Oracle programs they may intend to use separately. The parties agree to
negotiate in good faith to determine the fees to be charged for such Program
licenses.
    e.  
Acquisition of Minority Ownership. If you acquire an entity and become its
minority owner, then such entity shall not be included within the scope of your
Unlimited Deployment Right and shall not be entitled to access or use the
Unlimited Deployment Programs.

 

 



--------------------------------------------------------------------------------



 



3.  
In the event you are acquired
     
Except as provided for in paragraph 4 of section C.3, if you are acquired during
the Unlimited Deployment Period, both the Unlimited Deployment Period and the
Unlimited Deployment Right will terminate on the acquisition closing date. The
Certification Date will accelerate to sixty (60) working days after the
acquisition closing date (the “Accelerated Certification Date”), and you and
Oracle must follow the certification process described in section C.1.b above.
The number of licenses for the programs marked with an asterisk (“*”) in section
A above will be defined on the Accelerated Certification Date, as described in
section C.1.b.
     
The acquiring entity (the “Customer’s New Headquarters”) shall have no right
over the Unlimited Deployment Right granted hereunder. If the Customer’s New
Headquarters desires to use the Oracle programs acquired under the certification
process set in section C.1.b above, Oracle and the Customer’s New Headquarters
will then engage in good faith negotiations to assign those program licenses to
the Customer’s New Headquarters, provided that you have permanently maintained
the Total Support Stream. Besides, the Customer’s New Headquarters and Oracle
will engage in good faith negotiations to determine any license for additional
programs that may be needed and their respective fees.
     
Neither you nor the Customer’s New Headquarters will be entitled to any credit
or reimbursement resulting from the anticipated term of the Unlimited Deployment
Period. You must maintain the Total Support Stream and the Customer’s New
Headquarters must keep maintain the technical support for the Oracle licenses
that may be under their possession.
     
However, if the Customer’s New Headquarters keep treating you as a separate
legal person and your employees do not merge with the employees of the
Customer’s New Headquarters, the Unlimited Deployment Period shall not be
subject to early termination as indicated above in this section; nevertheless,
neither the Customer’s New Headquarters nor any of its subsidiaries, business
units or divisions shall be entitled to use the Unlimited Deployment Programs.
The provisions included in the first three paragraphs of section C.3 shall apply
as from the date on which any of the following is verified: (i) you are not
treated as a separate legal person from the Customer’s Headquarters; (ii) the
programs and servers of the Customer’s New Headquarters are no longer separated
from your programs and servers; (iii) the employees of the Customer’s New
Headquarters need to access or use the Unlimited Deployment Programs, or
(iv) your employees merge with the employees of the Customer’s New Headquarters.

D. FUTURE PURCHASES

1.  
Price Hold

  a.  
For 42 months from the effective date hereof, you may order licenses for the
programs -and their respective Technical Support Services for the first year
(Software Update License and Support)- specified in the Prices global list for
Technological programs dated January 29, 2009 and attached as annex B, subject
to a 50% discount provided that (i) said programs are available in production
versions when ordered, and (ii) you have permanently maintained the Total
Support Stream.
       
Those products in annex B with the note “Priced in Advance of Availability” are
not currently available. Your subscription of this Ordering Document was not
based on the availability of said products. Oracle shall not be obliged to
change the current availability of its programs. You may obtain Oracle’s
Technical Support for said products under the fees and Technical Support
policies that are effective when requesting those services.
    b.  
Each order placed pursuant to this section will specify Oracle’s delivery
obligation. If the order specifies delivery, the programs will be delivered via
electronic download. If electronic download is not possible or the parties agree
otherwise, tangible media will be delivered. Whenever the delivery of tangible
media is required, you are charged for media and the shipping terms are FCA:
Shipping Point, Pre-paid and Add.
    c.  
All technical support for program licenses acquired under the terms of this
section shall be deemed part of the Total Support Stream.

E. OTHER PROVISIONS

1.  
Converted and Replaced Licenses

  a.  
General. In connection with the Unlimited Deployment Right granted hereunder,
all licenses of any versions of the Unlimited Deployment Programs that you
acquired prior to the effective date of this ordering document shall be
converted and replaced on such effective date (the “Converted and Replaced
Licenses”). The Converted and Replaced Licenses are specified in the Converted
and Replaced Licenses Annex (Annex A). You shall not use or reinstate the
Converted and Replaced Licenses. You shall not be entitled to any credit or
refund of license fees for the Converted and Replaced Licenses. The use of these
licenses shall imply the lack of compliance with the Unlimited Deployment terms
under this annex.

 

 



--------------------------------------------------------------------------------



 



  b.  
Omitted Licenses. The parties ascertain that they have worked in good faith to
list on the Converted and Replaced Licenses Annex all licenses of any versions
of the Unlimited Deployment Programs that you acquired prior to the effective
date of this ordering document. However, the parties acknowledge that some of
such licenses may have been inadvertently omitted (“Omitted Licenses”) from the
Converted and Replaced Licenses Annex and that technical support fees related to
the Omitted Licenses were thus excluded from the Total Support Stream. If either
you or Oracle discovers any Omitted License at any time after the effective date
hereof, then the parties may agree that: (a) you will continue to pay all
technical support fees due in connection with the Omitted Licenses during the
Unlimited Deployment Period, and (b) the parties will amend this ordering
document to add the Omitted Licenses to the Converted and Replaced Licenses
Annex and to include the technical support fees related to the Omitted Licenses
in the Total Support Stream. You shall be entitled to no refund or credit in
relation to licenses and/or technical support fees resulting from any adjustment
specified herein.
       
It is acknowledged that you acquired the indirect majority ownership of
DeRemate.com de Argentina S.A., Interactivos y Digitales Mexico S.A. de C.V.,
Compañía de Negocios Interactiva de Colombia E.U. and DeRemate.com Chile S.A. on
September 5, 2008.

2.  
Stamp Tax
     
In case that the stamp tax is imposed on this contract, said tax shall be paid
equally by the parties. You will pay the total amount, and then discount the
respective amount (fifty per cent of the tax amount) from the first payment made
to Oracle under this ordering document.

                          Technical Contact           Contract Administrator    
 
Place
  Tronador 4890   Place   Tronador 4890
 
  City of Buenos Aires           City of Buenos Aires
 
                       
Contact
  Ramiro Cormenzana   Contact   Ramiro Cormenzana
Telephone
  011-5352-8021     Telephone   011-5352-8021  
Fax
  011-5352-8021     Fax   011-5352-8021  
E-mail address
  ramiro@mercadolibre.com   E-mail address   ramiro@mercadolibre.com

The offer is valid through February 26, 2009 and shall become binding upon
execution by you and acceptance by Oracle.

              MercadoLibre S.A.       Oracle Argentina S.A.  
Signature:
  [Signature]   Signature:   [Signature]
Name:
  Marcos Galperín   Name:   [Seal that reads “Alejandro De Leon, Agent, Oracle
Argentina S.A.”]
Position:
  President   Position:   [in blank]
Signature Date:
  February 26, 2009   Signature Date:   [in blank]

Effective Date: February 26, 2009 (to be completed by Oracle)

 

 



--------------------------------------------------------------------------------



 



Annex A
ANNEX OF CONVERTED AND REPLACED LICENSES

                                              No of   OKS   Product Name     CSI
Number     Users  
1699887
  Oracle Database Enterprise Edition — Processor Perpetual     3912956       1  
 
  Oracle Database Enterprise Edition — Processor Perpetual     3912956       4  
1816887
  Real Application Clusters — Processor Perpetual     13871358       6  
 
  Oracle Database Enterprise Edition — Processor Perpetual     13871358       1
 
2149299
  Real Application Clusters — Processor Perpetual     14453080       14  
 
  Oracle Database Enterprise Edition — Named User Plus Perpetual     14453080  
    25  
 
  Oracle Database Enterprise Edition — Processor Perpetual     14453080       18
 
2333731
  Oracle Database Enterprise Edition — Processor Perpetual     14788632       4
 
 
  Real Application Clusters — Processor Perpetual     14788632       8  

 

 



--------------------------------------------------------------------------------



 



Annex C
List of majority — owned subsidiaries
Home office:
MercadoLibre, Inc.
Subsidiaries:
MercadoPago S.A. (Argentina)
MercadoLibre S.A. de C.V. (México)
MercadoPago S.A. de C.V. (México)
MercadoLivre.Com Atividades de Internet Ltda. (Brazil)
MercadoLibre Chile Ltda. (Chile)
MercadoLibre Colombia, S.A. (Colombia)
MercadoLibre Venezuela S.A. (Venezuela)
MercadoPago Venezuela S.A. (Venezuela)
MercadoPago.com Representações Ltda. (Brazil)
Ibazar.com Atividades de Internet Ltda. (Brazil)
MercadoLibre ZonaAmerica S.A. (Uruguay)
MercadoPago Uruguay S.A. (Uruguay)
MercadoLibre Ecuador S.A. (Ecuador)
MercadoPago Ecuador S.A. (Ecuador)
MercadoLibre Perú S.A. (Perú)
MercadoPago Perú S.A. (Perú)
Deremate.com de Mexico S.A. de C.V. (México)
Hammer.com, LLC (Delaware)
MercadoPago, LLC (Delaware)
ListaPop, LLC (Delaware)
Servicios Administrativos y Comerciales, LLC (Delaware)
Classifieds LLC (Delaware)
Clasificados Florida LLC (Florida)
Deremate.com de Uruguay S.A. (Uruguay)
MercadoLibre Uruguay S.A. (Uruguay)
Deremate.com de Venezuela S.A. (Venezuela)
eBazar.com.br Ltda. (Brazil)
MercadoPago Colombia S.A. (Colombia)
MercadoPago S.A. (Chile)
PSGAC Prestadora de Servicios Gerenciales, Administrativos y Comerciales, S.A.
de C.V (Mexico)

 

 



--------------------------------------------------------------------------------



 



Grupo Veneclasificados C.A. (Venezuela)
Clasificados Internacionales S.A. (Panamá)
MercadoLibre Panamá S.A. (Panamá)
MercadoPago Panamá S.A. (Panamá)
Colclasificados S.A. (Colombia)
DeRemate.com de Argentina S.A. (Argentina)
DeRemate.com Chile S.A. (Chile)
Interactivos y Digitales México S.A. de C.V. (Mexico)
Compañía de Negocios Interactiva de Colombia E.U. (Colombia)
MercadoLibre Costa Rica S.A. (Costa Rica)
MercadoPago Costa Rica S.A. (Costa Rica)
MercadoLibre Dominicana S.A. (República Dominicana)
MercadoPago Dominicana S.A. (República Dominicana)

 

 